The express company, when it presented the draft to the plaintiffs for payment and received payment, did *Page 475 
not disclose its agency; therefore it is liable, as if actually principal in the transaction. It was so decided in Canal Bank
v. Bank of Albany (1 Hill, 287). It was not sufficient that the defendant acted as agent; to shield itself from liability it should have disclosed its agency. Such is the rule as to all agents. To shield themselves from liability for their acts they must give the names of their principals. Such is the rule in reference to the transfer of negotiable paper. If the transferer be only an agent, if he did not at the time disclose the name of his principal, and the bill or note proves to be a forgery, he is personally liable for the consideration received. (Gurney v.Wormsley, 4 Ellis  B., 133; Morrison v. Currie, 4 Duer, 79; 2 Parsons on Notes, 38.)
It matters not that the general business of the express company was to act as agent for others. It could have owned this draft and have collected it as principal. Knowledge in plaintiffs that defendant might have acted as agent was not enough; and it was not the duty of the plaintiffs to inquire, before paying, whether the defendant was acting as principal or agent. It was the duty of defendant, if it desired to be protected as agent, to have given notice of its agency. The drawees of a draft are supposed to know the signature of the drawer, but are not supposed to have the same knowledge of the signature of an indorser. By acceptance and payment the drawees do not admit or guaranty the genuineness of the indorsement by the payee. (Canal Bank v. Bank ofAlbany, supra; 1 Parsons on Notes, 322; id., 590.)
This is, therefore, a clear case for affirmance.